1
2
3
4
5
6
7
8
9
                         UNITED STATES DISTRICT COURT
10
                        CENTRAL DISTRICT OF CALIFORNIA
11
                                 WESTERN DIVISION
12
13
     DEGUI CHEN, Ph.D., an individual,   Case No. 2:18-CV-02015-RGK-KS
14
                   Plaintiff,            [PROPOSED] JUDGMENT
15
          v.                             Honorable R. Gary Klausner
16
     MICHAEL E. JUNG, Ph. D., an
17   individual and CHARLES L.           Courtroom: 850 (8th Fl.)
     SAWYERS, M.D., an individual,                   255 East Temple St.
18                                                   Los Angeles, CA 90012
                   Defendants.
19                                       Trial Date: October 15, 2019

20
21
22
23
24
25
26
27
28
                                                        [PROPOSED] JUDGMENT;
                                                  CASE NO. 2:18-CV-02015-RGK-KS
1          Having presided over trial in this matter and issued findings of fact and
2    conclusions of law, the Court HEREBY ENTERS JUDGMENT in favor of
3    Defendants Michael E. Jung and Charles L. Sawyers as follows:
4          1.    Plaintiff Degui Chen’s claim for inventorship of U.S. Patent No.
5    8,445,507 is dismissed with prejudice.
6          2.    Plaintiff Degui Chen’s claim for inventorship of U.S. Patent No.
7    8,802,689 is dismissed with prejudice.
8          3.    Plaintiff Degui Chen’s claim for inventorship of U.S. Patent No.
9    9,388,159 is dismissed with prejudice.
10
11
12   Dated: November 8, 2019                     __________________________________
13                                                  The Honorable R. Gary Klausner
                                                 UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                               [PROPOSED] JUDGMENT;
                                           -1-           CASE NO. 2:18-CV-02015-RGK-KS
